Name: Council Regulation (EEC) No 862/84 of 31 March 1984 amending Regulation (EEC) No 1269/79 as regards the conditions for the marketing of reduced-price butter for direct consumption during the 1984/85 milk year
 Type: Regulation
 Subject Matter: processed agricultural produce;  prices;  EU finance;  marketing
 Date Published: nan

 No L 90/22 Official Journal of the European Communities 1.4.84 COUNCIL REGULATION (EEC) No 862/84 of 31 March 1984 amending Regulation (EEC) No 1269/79 as regards the conditions for the marketing of reduced-price butter for direct consumption during the 1984/85 milk year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 12 (2) thereof, Having regard to the proposal from the Commission ( J), Having regard to the opinion of the European Parliament ( 4), Having regard to the opinion of the Economic and Social Committee (5), Whereas the system established by Council Regu ­ lation (EEC) No 1269/79 of 25 June 1979 on the marketing of reduced-price butter for direct consumption (6), as last amended by Regulation (EEC) No 1208/ 83 (7), applies only until the end of the 1983 / 84 milk year on the conditions laid down in the second paragraph of Article 6 of the said Regu ­ lation ; Whereas, in the light of the situation of the butter market, it is appropriate to pursue measures which reduce the price of butter to the final private consumer ; whereas it is therefore appropriate to authorize the Member States to continue to apply, on a permanent or temporary basis , scheme A referred to in Regulation (EEC) No 1269/79 also during the 1984/ 85 milk year and to extend the special arrangements hitherto applicable to the United Kingdom ; whereas , in order to take account of the tight budget of the Community and the low cost ­ efficiency ratio of this aid and of the decrease in the intervention price for butter, the level of Community financing for the 1984/ 85 marketing year should be reduced, HAS ADOPTED THIS REGULATION : Article 1 The second paragraph of Article 6 of Regulation (EEC) No 1269/79 is hereby amended as follows : 1 . 'During the 1983/84 milk year' is replaced by 'During the 1984/ 85 milk year'. 2 . In points' (a) and (b), ' 51 ECU' is replaced by ' 12,75 ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD C) OJ No L 148 , 28 . 6 . 1968 , p. 18 . (*) See page 10 of this Official Journal . O OJ No C 62 , 5 . 3 . 1984 , p. 64 . ( 4) Opinion delivered on 15 March 1984 (not yet published in the Official Journal). (') Opinion delivered on 29 February 1984 (not yet published in the Official Journal). (') OJ No L 161 , 29 . 6 . 1979 , p. 8 . ( 7 ) OJ No L 132 , 21 . 5 . 1983 , p. 5 .